DETAILED ACTION
Response to Amendment
This allowance is in response to amendments filed on 12/1/2021. Claims 1, 12, 18, and 20, have been amended and claim 11 has been incorporated into independent claims 1, 18 and 20 and then claim 11 has been canceled.  Amendments to claims have been fully considered.
As presented in the previous Office Action, the subject matter presented in claim 11 was determined to be allowable if incorporated into the claim upon which it depends.  Applicant’s amendments satisfy this determination and thereby overcome the previous rejection of independent claims 1, 18, and 20, under 35 U.S.C. 103. All rejections have been withdrawn.

Allowed Claims
Claims 1-10, 12-20 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Maes (U.S. Pat. App. Pub. 2011/0167479 A1), teaches context-based access policy enforcement; Powell (U.S. Pat. App. Pub. 2008/0148340 A1), teaches varying access levels for different security environments; MacAskill (U.S. Pat. App. Pub. 2019/0058682 A1), teaches security profiles used for assessing access a selected based upon relationships with other profiles.
However, Maes, Powell, and MacAskill do not anticipate or render obvious the combination set forth in the independent claims 1, 18, and 20, recited as “… determining a security profile for the data object, wherein: (i) the security profile defines one or more access criteria for the data object, (ii) each access criterion of the plurality of access criteria relates an access level of one or more access levels for the data object to a security environment of one or more security environments associated with the data interaction platform computing entity, and (iii) determining the security profile for the data object comprises: determining one or more security features for each data object of a plurality of data objects, wherein: (i) the plurality of data objects comprise the data object and one or more modeled data objects, and (ii) each modeled data object of the one or more modeled data objects is associated with a modeled security profile; generating a security model extrapolation spaced based at least in part on each one or more security features for a data object of the plurality of data objects; determining one or more related modeled data objects of the one or more modeled data objects based at least in part on the security model extrapolation space; and determining the security profile for the data object based at least in part on each modeled security profile for a related modeled data object of the one or more related modeled data objects… .” 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494